ORIGINAL ACTION JOURNAL ENTRY AND OPINION
{¶ 1} On April 6, 2005, the relator, William Burton, commenced this mandamus action against the respondent, Judge Eileen A. Gallagher, to compel her to rule on his motion for jail time credit, filed on June 28, 2004, in the underlying case, State v. Burton, Cuyahoga County Common Pleas Court Case No. CR-390278. On April 12, 2005, the respondent moved for summary judgment on the grounds of mootness. Attached to the dispositive motion was a copy of a March 22, 2005 journal entry confirming that he had been granted 275 days credit in the underlying case. This establishes that the relator has received his requested relief and that the action is, therefore, moot. State ex rel. Corder v. Wilson
(1991), 68 Ohio App.3d 567, 589 N.E.2d 113.
 {¶ 2} Burton, on May 2, 2005, filed a brief in opposition arguing that the judge's summary judgment motion should be denied because he never received notice of the March 22, 2005 entry. However, this argument is unpersuasive. This court's review of the docket shows the entry, and the failure to receive the entry does not negate its existence and effect.
 {¶ 3} Accordingly, the court grants the respondent's motion for summary judgment and denies the application for a writ of mandamus. Costs assessed against relator. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Sweeney, J., concurs McMonagle, J., concurs.